                                          Case 4:18-cv-05434-JSW Document 31 Filed 12/11/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC.,                                  Case No. 18-cv-05434-JSW
                                                        Plaintiff,
                                   8
                                                                                          ORDER VACATING CASE
                                                 v.                                       MANAGEMENT CONFERENCE AND
                                   9
                                                                                          SETTING DEADLINES FOR CLAIM
                                  10     BLACKBERRY LIMITED, et al.,                      CONSTRUCTION AND DAMAGES
                                                                                          CONTENTIONS
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ joint case management statement and HEREBY

                                  14   VACATES the case management conference currently set for December 14, 2018, at 11:00 a.m.

                                  15   The Court adopts the case management statement, except as expressly modified by this Order.

                                  16   The Court adopts the parties’ proposed schedule as follows:

                                  17                         Event                                          Date
                                  18
                                        Deadline for Defendants to amend answer as a    January 8, 2019
                                  19    matter of course

                                  20
                                        Rule 26(a)(1) Initial Disclosures               January 8, 2019
                                  21

                                  22
                                        Disclosure of Asserted Claims and               January 8, 2019
                                  23    Infringement Contentions by Plaintiff (Patent
                                        L.R. 3-1 & 3-2)
                                  24

                                  25    Invalidity Contentions by Defendants (Patent    February 25, 2019
                                  26    L.R. 3-3 and 3-4)

                                  27
                                        Exchange of Proposed Terms for Claim            March 11, 2019
                                  28    Construction (Patent L.R. 4-1)
                                          Case 4:18-cv-05434-JSW Document 31 Filed 12/11/18 Page 2 of 3




                                   1

                                   2    Exchange of Preliminary Constructions and           April 1, 2019
                                        Extrinsic Evidence (Patent L.R. 4-2)
                                   3

                                   4    Plaintiff’s Damages Contentions (Patent L.R.        April 16, 2019
                                        3-8)
                                   5

                                   6
                                        Joint Claim Construction and Prehearing             April 24, 2019
                                   7    Statement (Patent L.R. 4-3)
                                   8

                                   9    Responsive Damages Contentions (Patent L.R. May 16, 2019
                                        3-9)
                                  10

                                  11    Completion of Claim Construction Discovery          May 27, 2019
                                        (Patent L.R. 4-4)
                                  12
Northern District of California
 United States District Court




                                  13
                                        Opening Claim Construction Brief by Plaintiff       June 10, 2019
                                  14    (Patent L.R. 4-5(a))
                                  15

                                  16    Responsive Claim Construction Brief by              July 1, 2019
                                        Defendant (Patent L.R. 4-5(b))
                                  17

                                  18    Reply Claim Construction Brief by Plaintiff         July 15, 2019
                                        (Patent L.R. 4-5(c))
                                  19

                                  20
                                        Tutorial (L.R. 4-6; Standing Order for Patent       September 5, 2019, at 10:00 a.m.
                                  21    Cases, at 3)

                                  22
                                        Claim Construction Hearing (L.R. 4-6;               September 19, 2019, at 10:00 a.m.
                                  23
                                        Standing Order for Patent Cases, at 3)
                                  24

                                  25          The Court directs the parties to submit a further joint case management status report no

                                  26   later than fourteen (14) days following the issuance of the Court’s claim construction order. The

                                  27   parties may submit a proposed deadline for seeking leave to amend pleadings at that time. The

                                  28   Court will set a further case management conference as it deems necessary.

                                                                                        2
                                          Case 4:18-cv-05434-JSW Document 31 Filed 12/11/18 Page 3 of 3




                                   1            No provision of this Order may be changed except by written order of this Court upon its

                                   2   own motion or upon motion of one or more of the parties made pursuant to Civil L.R. 7-1 upon a

                                   3   showing of very good cause. A motion may take the form of a stipulation and proposed order

                                   4   pursuant to Civil L.R. 7-1(a)(5) and Civil L.R. 7-12, but the parties may not modify this schedule

                                   5   (including any briefing deadlines) by stipulation without a Court order. If the modification sought

                                   6   is an extension of a deadline contained herein, the motion must be brought before expiration of

                                   7   that deadline. A conflict with a court date set after the date of this order does not constitute good

                                   8   cause.

                                   9            IT IS SO ORDERED.

                                  10   Dated: December 10, 2018

                                  11                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
